DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 26 October 2020 has been entered.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a vehicle light comprising a light source, a light-transmitting plate that guides incident light from the light source, and a sub-light-emitting part extending in a vehicle longitudinal direction, wherein the light-transmitting plate is disposed above and below the sub-light-emitting part and extends from the main light-emitting part in a vehicle longitudinal direction, and the reflection intensity of the incident light on the reflection portion increases toward the sub-light-emitting part.  From Yamada, it is known to increase the reflection intensity in a light emitting plate in the longitudinal direction for the purpose of compensating for the decrease in light energy due to distance from the light source (see Yamada paragraphs 4-6), and in a design where the light transmitting plate is generally in between the light source and main-light emitting part increasing the 
Yamada et al. (US 2016/0102834 A1), considered the closest prior art, teaches a vehicle light 20 with a high beam 21, a low beam 22 extending behind the high beam, and a light transmitting plate 30 disposed above and below the low beam and extending back from the high beam towards a light source.  The light transmitting plate 30 has recesses 33 which serve to increase the reflectance of the plate as the distance from the light source increases, but the recesses are oriented such that they do not increase the reflectance in the direction towards the low beam.
Hanami et al. (US 2017/0234501 A1) teaches a vehicle light 10 with a backup lamp 18 and a light transmitting plate 20 disposed above and below the backup lamp.  The light transmitting plate has recesses and protrusions 25c, 26c, and 27a which serve 
Claims 2-13 inherit the subject matter from claim 1.
With respect to claim 14:	The prior art of record does not teach or reasonably suggest a vehicle light comprising a light source, a light-transmitting plate that guides incident light from the light source, and a sub-light-emitting part extending in a vehicle longitudinal direction, wherein the light-transmitting plate is disposed above and below the sub-light-emitting part and extends from the main light-emitting part in a vehicle longitudinal direction, and the reflection intensity of the incident light on the reflection portion increases toward the sub-light-emitting part.  From Yamada, considered the closest prior art, it is known to increase the reflection intensity in a light emitting plate in the longitudinal direction for the purpose of compensating for the decrease in light energy due to distance from the light source (see Yamada paragraphs 4-6), and in a design where the light transmitting plate is generally in between the light source and main-light emitting part increasing the reflection intensity in the direction towards the main light-emitting part is synonymous with increasing the reflection intensity in the direction away from the light source.  However, this does not motivate one of ordinary skill to increase the reflection intensity in a direction perpendicular to the longitudinal direction, since in this case the distance between the light source and the high reflection intensity and low reflection intensity regions of the light-transmitting plate is the same and one would therefor not expect the problem identified by Yamada to exist in that direction.  In the claims, applicant specifies the light-transmitting plate is disposed above and below the sub-light-emitting part and extends from the main light-emitting part in a 
Yamada et al. (US 2016/0102834 A1), considered the closest prior art, teaches a vehicle light 20 with a high beam 21, a low beam 22 extending behind the high beam, and a light transmitting plate 30 disposed above and below the low beam and extending back from the high beam towards a light source.  The light transmitting plate 30 has recesses 33 which serve to increase the reflectance of the plate as the distance from the light source increases, but the recesses are oriented such that they do not increase the reflectance in the direction towards the low beam.
Hanami et al. (US 2017/0234501 A1) teaches a vehicle light 10 with a backup lamp 18 and a light transmitting plate 20 disposed above and below the backup lamp.  The light transmitting plate has recesses and protrusions 25c, 26c, and 27a which serve to increase reflectance where they appear, but the recesses are placed such that they do not increase the reflectance in the direction towards the backup lamp.
Claims 15-17 inherit the subject matter from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Hanami et al. (US 2017/0234501 A1), as explained above.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/NATHANIEL J LEE/Examiner, Art Unit 2875                           

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875